PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of
:
Shippen			       		    :				    
	
Application No.  15/655,541
:	DECISION ON PETITION
Filed:       July 20, 2017
:
Attorney Docket No. 

This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181(a) filed on February 8, 2021.

The petition is dismissed. 

 Petitioner may file a renewed petition to withdraw the holding of abandonment within two months of the mailing date of this decisions. Extensions of time under 37 CFR 1.136(a) are NOT available.

This application was held abandoned on October 10, 2020, after no reply was received to the non-final Office action mailed on  July 9, 2020.  The notice set forth a shortened statutory period of reply of three months from its mailing date. No response was received within the allowable period and the application became abandoned on October 10, 2020.  A Notice of Abandonment was mailed January 22, 2021.  Petitioner maintains that the notice of July 9, 2020, was never received.

When, as in this case petitioner is arguing that an Office communication was not received, petitioner must establish non-receipt of the Office communication in accordance with section 711.03(c)(I)(A)(2) of the Manual of Patent Examining Procedure that requires the following:

		2.    Showing of Nonreceipt Required of a Pro Se Applicant 
When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter. 

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received. 

Petitioner has not made the evidentiary showing specified above.  Petitioner has not provided any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner,.  On renewed petition, applicant must provide the aforementioned documentary evidence.1  
 
Alternatively, petitioner may revive the application based on unintentional abandonment under 37 CFR 1.137(a) (FORM PTO/SB/64).  A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the required reply to the Notice to File Missing Parts of Nonprovisonal Application, the required petition fee of $525.00 (undiscounted), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450
			
By facsimile:		(571) 273-8300
			Attn:	Office of Petitions

Or VIA EFS-WEB

Telephone inquiries concerning this decision should be directed to the undersigned (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:
Form PTO/SB/64






















    
        
            
    

    
        1 Petitioner is cautioned to maintain a log, calendar, or journal of the correspondence and/or fees petitioner sends to and receives from the USPTO.  The Office understands that a pro se applicant will not have the resources of a law firm and will not have an extensive docketing system.  However, it is reasonable to expect that petitioner will keep a simple log or calendar in which petitioner records the date and kind of correspondence sent to the USPTO and received from the USPTO.  Maintaining such a log will serve as prima facie evidence that correspondence by the Office was not received and avoid the necessity of filing a petition under 37 CFR 1.137 and paying the petition fee. It is noted that petitioner states that petitioner provided a “…copy of [petitioner’s] records evidencing that non-final Office action was not received. The papers filed on February 8, 2021, did not include a copy of the petitioner’s record were petitioner logs the correspondence petitioner receives from and sends to the USPTO, however. The entries embedded in the petition are noted, however, the petition under 37 CFR 1.181 is required to be accompanied by a copy of the docket record, calendar, notes, etc. where petitioner would have entered the non-final Office action if it has been received.